         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 1 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1864 10:39 PM


                                                        Exhibit K
           Document Center's Standards Forum
           A Review of New Standards and Questions Standards Users Have




           Elsmar Cove is closed!
           Elsmar Cove, a discussion forum for both professionals and novices in the business
           of quality assurance and industry standards, is closed. It is clear that the site is al-
           ready missed by thousands of users. And folks who’ve come to rely on the “people
           helping people” Elsmar ethic are scrambling for venues to replace the information-
           sharing service the site provided.


           Since both Document Center and Elsmar Cove have (had) a mission to help people
           understand standards and use them effectively, founder Marc Timothy Smith and I
           had a phone conversation on Monday to discuss Elsmar and it’s closing.


           What happened to Elsmar Cove? As noted on the website’s homepage (and only page
           now), it’s has been closed as part of a settlement that stemmed from a civil lawsuit
           filed in Florida. Mr. Smith, who founded the site in the mid 1990’s, is not allowed to
           reveal any details of the settlement that resulted in the closure of the Elsmar Cove.


           What made Elsmar Cove special? First and foremost, the site was a free resource for
           anyone with a question about quality assurance, national and international stan-
           dards, regulations, or compliance. Elsmar Cove was originally started as a informa-
           tional website and evolved over the years into a discussion forum specifically geared
           to the questions folks have when dealing with many specialized niches. It gave you a
           place to ask if anyone has faced a particular quality assurance related problem and
           find out what solutions have proved to be effective.


           Elsmar Cove was a moderated site, with perhaps 10 moderators active at any given
           time but a stable of 25 to 30 in total. Why moderated? Like it’s founder, Elsmar was

http://standardsforum.com/elsmar-cove-is-closed/                                                      Page 1 of 18
         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 2 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1865 10:39 PM

           interested in providing an environment for sharing rather than self-promotion. So
           folks with strong quality backgrounds monitored the forum to make sure that inter-
           changes were on topic and focused on the mantra of “People helping People.”


           Who is Marc Timothy Smith? Mr. Smith is an “old quality hand” with extensive expe-
           rience stemming from work with military quality systems back in the 1980’s. His
           background in biology and chemistry from his college years made him particular
           strong in processes, using flow charts for both business analysis and quality control.
           Since he’s from the Ohio area, his defense gig soon morphed into consulting work in
           the automotive and aerospace industries and beyond. Stints included work for such
           companies as Harley Davidson, Motorola, Ford, Borg-Warner and Boeing.


           As a side-line, Mr. Smith started a quality assurance information website in January,
           1996. Over time, this became the Elsmar.com discussion forum we’ve come to know
           and love. With the gradual expansion of the forum, Marc found himself concentrat-
           ing on the service and it’s software backbone by 2003/2004. Only after early 2004 did
           Marc turn to Adsense and other advertising for the financial support that’s needed to
           operate such an extensive site.


           Will Elsmar Cove be back? No, the Elsmar Cove you’ve known will not be returning.
            However you will find a number of niche forums cropping up as various moderators
           create venues based on their areas of expertise. For example, those of you in the
           medical device field should now check out www.medicaldevices.expert.


           What’s next for Marc Smith? You can bet that Mr. Smith is looking for the next op-
           portunity to make a contribution to the quality assurance and standards community.
            His extensive consulting background is only one of the assets he possesses. From his
           unique perspective watching and monitoring the landscape of the quality field, he
           offers a wealth of experience in understanding the compliance challenges many
           companies and industries face.


           Never much of a self-promoter, he’s always relied on recommendations to generate
           business for himself. But he still has an on-going interest in the quality community,
           in the requirements for compliance that face many businesses, and in participating
           in helping others achieve success. Of course, his CV is lengthy displaying a familiari-


http://standardsforum.com/elsmar-cove-is-closed/                                                     Page 2 of 18
         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 3 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1866 10:39 PM

           ty with the quality concerns of a broad range of industries. And his experience with
           Elsmar has only further expanded his grasp of the continuing concerns around
           which most quality issues revolve. Check him out at http://www.linkedin.com/in/els-
           marmarc or reach out to him at marcsmith102@cinci.rr.com.


           As our conversation wrapped up, I ask Marc what legacy he hoped Elsmar Cove
           would have. Of course, he replied “People helping people.” There’s no question that
           he achieved that goal. I’m looking forward to seeing what door opens for him in the
           next phase of his fascinating career!


           As for me, there’s still a lot of questions about what happened. It looks like I’m going
           to have to do some sleuthing on my own to get any answers, if they’re out there at all.
            If I find them, you’ll be the first to know!




           PUBLISHED BY


                        Claudia Bach
                        Claudia Bach is the President of Document Center Inc. and a world-wide recognized expert on
                        Standards and Standards Distribution. You can connect with her on Google+
                        View all posts by Claudia Bach 




            July 7, 2015  Claudia Bach  Hot Topics in Standardization  Elsmar Cove, Marc Timothy Smith



           40 thoughts on “Elsmar Cove is closed!”


                   stephan
           July 13, 2015 at 12:02 pm


           Wow this was quite a shock. I do not understand why its closed if it was so popular. I
           got a lot of valuable info and assistance from this site. Would still like to know why.



http://standardsforum.com/elsmar-cove-is-closed/                                                                      Page 3 of 18
         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 4 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1867 10:39 PM


                   Claudia Bach 
           July 14, 2015 at 8:35 am


           Hi Stephan:
           Thanks so much for asking. I have discovered more about this situation. However, I
           am not prepared to write anything further at the present moment.
           There is a lot of malicious and contentious activity surrounding this issue right now.
           So delving into the particulars of the situation may not be the best course of action at
           this time.
           However, it brings to mind a number of questions for the quality community as a
           whole and for discussion forums in general as well. These questions are top of mind
           for me right now and as I think them through I’ll have more to say on the subject.
           Regards,
           Claudia



                   Andrea Barbieri
           July 14, 2015 at 8:40 am


           Hi Marc
           I am very sorry you were obblige to close elsmar.com.
           Was very important for me. And for other persons.
           I wish you all fortune you can have for your next job.
           Only a prayer: do not forget our simple quality people.


           Andrea Barbieri



                   M Virnig
           July 14, 2015 at 2:28 pm


           I tried to go to the site last week to look something up for an audit nonconformance. I
           was really surprised. It seems really odd someone would have a problem with this
           site since I’ve been going there for over 15 years and never saw anything question-
           able. I appreciated all the work both Marc and the moderators. Miss you already.


http://standardsforum.com/elsmar-cove-is-closed/                                                      Page 4 of 18
         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 5 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1868 10:39 PM



                   Bob
           July 14, 2015 at 11:13 pm


           I am trying to start a replacement site. It’s new and not much there, Elsmar will be
           impossible to replace, all that knowledge….


           http://QualityRecord.com



                   Francine Gillanders
           July 15, 2015 at 4:17 am


           Sorry to see that Elsmar Cove has closed. This is not good News to all of us that have
           come to the Cove to learn, find answers to problems, and to talk quality issues over.
           So sad that they have closed. Now where can we go to get this quality service we got
           from the Cove. The people on the Cove who gave us piece of mind and help were the
           best. Who ever has had any part in closing down the cove has taken a part of very
           important information and help to those of us who needed it. I’m sure I’m with the
           millions of people who would like to see Elsmar Cove back up and running. I wish all
           those involved in Elsmar Cove all the success in sorting this out.



                   Claudia Bach 
           July 15, 2015 at 8:23 am


           Thanks so much for the link to this new resource, Bob.
           Best regards,
           Claudia



                   Claudia Bach 
           July 15, 2015 at 8:26 am


           Hi Francine:
           Thanks so much for the sentiment. There’s lots of people who feel just like you!

http://standardsforum.com/elsmar-cove-is-closed/                                                    Page 5 of 18
         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 6 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1869 10:39 PM

           We’ve got a couple of new resources for you already. Of course, the long historical list
           of posts to Elsmar is now gone. But these new forums will at least be available for
           questions and comments moving forward.


           Regards,
           Claudia



                   Greyling Gentry
           July 15, 2015 at 12:26 pm


           If Elsmar Cove can be shut down, ALL internet forums are at risk. While I respect
           copyright infringement laws, the freely shared comments that WE, the general pub-
           lic, made in this open forum after knowingly signing up with Elsmar Cove is OUR
           CONTENT. I think a strong case can be made for restoring all of the comments that
           were not related to the lawsuit, which I assume is > 99% of the site’s content. This
           was a no-fee, zero profit website whose helpful content rightly belongs to the thou-
           sands of medical device professionals around the globe who, for over a decade, cre-
           ated it by simply answering one another’s Regulatory Affairs and Quality Assurance
           questions. The site’s clear benefits to society in terms of increased process/prod-
           uct/regulatory compliance, manufacturing improvements, device efficacy and pa-
           tient safety cannot be overestimated. Our shared wisdom harms no one, and poten-
           tially helps us all do much better jobs of protecting the public. Delete any attach-
           ments you like and make us sign proprietary content disclaimers, but PLEASE
           RESTORE OUR USERS’ COMMENTS!



                   tony s
           July 16, 2015 at 5:01 am


           I really feel sad knowing that i will no longer read from our fellow Covers their
           thoughts, ideas, opinions, recommendations, even thanks. Elsmar Cove has given me
           a lot in understanding and establishing quality, environmental, health and safety
           management systems. It also gave me opportunities to share what I have. Taking and
           giving through Elsmar Cove really made feel good. I wish that Marc Smith will be
           able re-activate Elsmar Cove

http://standardsforum.com/elsmar-cove-is-closed/                                                      Page 6 of 18
         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 7 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1870 10:39 PM




                   Claudia Bach 
           July 16, 2015 at 9:11 am


           Hi Greyling:
           Thanks so much for the comment.


           After some discussion, it is my understanding that it is improper to draw a straight
           line between any civil suit and the closing of Elsmar Cove. However, I am in com-
           plete agreement with you that the removal of posts that were free of any impropri-
           ety, like copyright infringement, is a loss to the quality community at large.


           I trust that as a lessons learned, this situation will help focus attention on process im-
           provement. There needs to be a way reduce improper posts (like those that defame
           others or illegally post copyright content) that make sites vulnerable to lawsuits.
           Then too, perhaps the question of how to sustain a community site like this should
           also be discussed. Relying on one main champion to do the heavy lifting with the
           help of a team of moderators may not be a sustainable model.


           With regards to bringing back the undisputed portions of Elsmar Cove, I certainly
           can’t make any predictions or comments. But those who are setting up replacement
           forums right now will certainly be thinking about this issue.


           Thanks again for bringing these issues to our attention. I personally appreciate your
           bringing the wider questions to the table.
           Regards,
           Claudia



                   Andrew Nicolson
           July 20, 2015 at 9:33 pm


           Haven’t been on the cove for a while and come back to find it’s gone. It’s always been
           a place to see reasoned arguments and explanations in the quality world. I am very
           sad we have lost it.

http://standardsforum.com/elsmar-cove-is-closed/                                                        Page 7 of 18
         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 8 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1871 10:39 PM

           Regards to all
           Andrew Nicolson



                   James
           July 21, 2015 at 7:02 am


           WOW…….. this is such a shame!!!
           I’m sure a good replacement site will crop up….. for a fee.
           Its all about money, it is ALWAYS all about money… in some fashion.


           Sad to see such a good resource go. Especially when I (and many small companies)
           need it so much.



                   Edward F. Flores
           July 21, 2015 at 7:12 am


           Just wanted to express my appreciation and thanks to all the people involved with
           keeping Elsmar up and running as long as it did. It was always my “go to” place for
           advice and information concerning QA topics. THANK YOU!!!



                   David O'Reilly
           July 23, 2015 at 7:15 am


           Very sad to see the site go down, has been very good to me over the last 10 years or
           so. It symbolised collaboration for the greater good of all. A rarity commodity.
           Thanks to all who moderated, contributed and created.



                   Maria Williams
           July 23, 2015 at 11:24 am


           I received the news of Elsmar Cove to end at a particular time. I was so shock, it was
           like losing a friend. Next day, I stayed up to watch the Elsmar Cove die. This site has

http://standardsforum.com/elsmar-cove-is-closed/                                                     Page 8 of 18
         Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 9 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                             1872 10:39 PM

           been my personal “Beacon of Hope? like the lighthouse it represents. Marc has a very
           good work ethics. And he lived up to his philisophy of “People helping people”. That’s
           what we are here for. I wish Marc good luck in his next career. Please let me know
           what he is doing for theQuality Community and I will be there to support him.



                   Sam
           July 23, 2015 at 3:20 pm


           Is it possible to restore the forums at least temporarily or use google cache? There
           was just so much information that’s lost.



                   Claudia Bach 
           July 27, 2015 at 10:13 am


           Thanks so much for asking, Sam:
           It appears that at this time the Elsmar Cove information, both on the original URL
           and on the web archive, has been removed. I agree, there’s a lot of information there,
           much of it quite useful. Only time will tell if there’s any way to bring any of it “back
           to life.”
           Regards,
           Claudia



                   Claudia Bach 
           July 27, 2015 at 10:16 am


           Hi Maria:
           I just passed along the comment. I’m sure that Marc will appreciate the good wishes!
           Regards,
           Claudia



                   Bob
           July 27, 2015 at 7:14 pm

http://standardsforum.com/elsmar-cove-is-closed/                                                      Page 9 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 10 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              187310:39 PM

           It’s been 10 days since we launched http://qualityrecord.com the QAForum.


           And I want to thank you for supporting the launch of the site. We’ve had over 800
           unique visitors and over 33,000 hits.


           We are on twitter. You can get updates of new topics and posts by following us at
           https://twitter.com/QAForum or @QAForum A link to the twitter feed can be found on
           the top right of the main page.


           Also, you can get a quick listing of all new posts by using the “Portal” link at the top
           right of the main page, next to the twitter button. Or:
           http://www.qualityrecord.com/portal.php


           I have listened to your advice and suggestions and opened new forums. I want to
           thank “BloodBank” from the UK for all her uploading of documents. If you want to
           see what QMS looks like at a British Hospital take a look. And a big thanks to
           “Kevowatts” for his posts. I used his latest post as the “Question of the Day”. Or
           maybe “rant” of the day?? We’ve all been there. QA can be a lonely job, many of us
           are the only QA people in our companies. A little support is greatly appreciated.


           The majority of incoming links came from http://standardsforum.com , followed by
           https://www.reddit.com/search?q=elsmar with help from linkedin.com.


           The strangest from http://burger-imperia.com/ anybody need a dating site for Dubai?


           And most of you visit a lunch time.


           The countries with the most visitors are in order: USA, UK and Canada/India, Al-
           though it seems every time I look, the Chinese search engine baidu.com is on the site.
           So remember guys, watch the technical content.


           Please keep the suggestions coming, including topics for the Topic of the Day, it’s
           tough thinking of something interesting every day. You can direct email me from the
           site.



http://standardsforum.com/elsmar-cove-is-closed/                                                      Page 10 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 11 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              187410:39 PM

           Privacy: I will never lend, sell, or give your email address away. Except by request of
           Law Enforcement. Very simple and I’ve never broken that promise. Never.


           I will direct email the crew very infrequently. I wanted to let you know about the
           twitter feed.



                   Sara Murphy
           July 28, 2015 at 1:33 pm


           Hi,
           I am heartbroken to learn that Elsmar Cove is closed. This site was such a valuable
           resource to me as a Quality professional.
           I don’t know what else to say… Where do I go now?



                   Claudia Bach 
           July 29, 2015 at 10:09 am


           Hi Sara:
           Thanks so much for checking in about this. There’s so many folks who feel the same
           way you do.


           As to where to go next, there’s a number of choices springing up right now (Yes, Els-
           mar Cove’s closing left a huge void for discussion for quality professionals like your-
           self). What you’ll find is that a number of the moderators for Elsmar Cove are start-
           ing their won forums or linked in groups depending on their areas of expertise.


           A good place to start is the Ohio Bay Specialists, at https://www.linkedin.-
           com/grp/home?gid=8333501 This is the first place that the moderators started “re-
           grouping” in order to continue the work started by the Elsmar Cove.


           If you still need additional guidance, let me know what your area of expertise is and
           I’ll see if I can’t direct you to a more specific resource.


           Hope this is helpful!

http://standardsforum.com/elsmar-cove-is-closed/                                                     Page 11 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 12 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              187510:39 PM

           Regards,
           Claudia



                   Ana
           July 29, 2015 at 12:50 pm


           I’ve been going to the Cove on and off for years, its always been an amazing re-
           source… Feels like I lost an old friend           Will check out some of the newer sites, but
           the history in the old Cove is irreplaceable. Very sad that someone saw fit to put the
           Cove out of business rather than work with Marc to ‘clean’ up whatever content was
           objectionable. (All I have to say to them is that Karma doesn’t forget.) Grateful to
           Mark and all that contributed to the Cove!



                   Karen
           July 29, 2015 at 6:43 pm


           I too am in anguish that Elmar cove was closed. Thank you so much for posting even
           this much of an explanation; otherwise I would have been woefully and completely
           in the dark.


           I’m glad that others are carrying the torch.


           As for shutting down forums and copyright infringement; unfortunately many sites
           and related content are shut down annually – or parts of sites and with it the huge
           trove of data it once stored. Even from large companies. One example I can think of
           is when ancestry.com made a social media site to share stories about family and they
           promised to export data but did not export text posts to users who then lost years of
           conversations that had been intended by their creators to be there for generations to
           come.


           I suppose the lesson in all of this is to make sure that when your company doesn’t
           own the data (like in SaaS arrangements) that you ensure that there is a quality
           agreement in place within your sla to ensure that your companies records aren’t
           held hostage.

http://standardsforum.com/elsmar-cove-is-closed/                                                           Page 12 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 13 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              187610:39 PM

           Best luck to everyone as we spread out on the web.


           -Karen



                   Kerrie Anne Christian (machrk on Elsmar Cove)
           July 30, 2015 at 4:10 am


           I am stunned to say the least. That the only way to resolve the issue was to close the
           whole forum rather than remove any contentious posts or forums seems beyond
           comprehension rather than finding a middle way or a compromise approach. It cer-
           tainly raises the question of lawyer involvement in this area and the risks for forums
           like Elsmar Cove.


           I too appreciated the information from ElsmarCove as a newbie quality manager. It’s
           a bit like the Joni Mitchell song “Big Yellow Taxi” – you don’t fully know what you’ve
           lost till its gone.



                   Sue
           July 31, 2015 at 9:11 am


           I started using the Cove before it became Elsmar and feel that I have had my right
           arm cut off. Been a regular user over the years and very much appreciated the work
           of the moderators and Mark helping me out over the years and giving input where I
           can.
           I found this website looking for what happened and I thank you for the links to the
           new forums and wish Mark and the moderators all the best.



                   Matt
           August 3, 2015 at 8:14 am


           I had used the site for the last six years and found it to be extremely valuable re-
           source for my role in QA. I haven’t been on the site for about a month and thought
           my new IT blocked the site. I was very saddened to learn of the sites removal. The

http://standardsforum.com/elsmar-cove-is-closed/                                                    Page 13 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 14 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              187710:39 PM

           site helped countless numbers of quality people and hopefully this will get resolved
           and we will have the return of the site. Best of Luck Marc.



                   Stuart Hardman
           August 5, 2015 at 1:39 pm


           I am gutted to say the least. This forum has been an excellent guide over the past ten
           years, with like minded individuals being able to share their experience, and knowl-
           edge, with each other in a friendly environment. RIP ElsmarCove. Long live……



                   Ricky Abreu
           August 6, 2015 at 1:20 pm


           Hello fellows in Quality. I unite my emotions to those of you who mourn the absence
           of a great tool as was elsmarcove.com. It was a reflection about the search for truth
           in Quality, in the regulated medical and manufacturing industries. I would like to
           share my thoughts in this non-technical but deeply spiritual reflection fo the impact
           of Elsmar and the people behind it.


           This is sad of-course, and in a way handicap’s us in many ways, because of the re-
           liance on the authentic know-how and experiences that were shared in the spirit of
           giving back, creating excellence or just to be a part of something great. Helping each
           other, as good Samaritans; we know is an unconscious act influenced by a higher
           calling. This was a place for all those who experienced a need for self-giving—to give
           back in gratitude of what they/we have become thanks to the help of others. It was a
           non-pretentious source of wisdom and knowledge that we all shared and benefitted.
           Could this be the last of it?


           Of course not! But the leadership expressed every day in those that gave all of their
           knowledge and wisdom for the sake of giving back, of charity; of helping others, of
           extending their hand; it is a clear picture that describes the type of people that are
           part of the world wide quality organizations across many boundaries united by
           Quality.


http://standardsforum.com/elsmar-cove-is-closed/                                                    Page 14 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 15 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              187810:39 PM

           Many friends, relationships and love were discovered along the path in the lifecycle
           of Elsmar, and it shall be missed. New life will start, as we have already seen and is
           the cycle of life. As in all new life of such, it will be stronger and improved because
           Elsmar was about the truth, and righteousness around Quality in what we do and
           who we are.


           This has love for something like this is not and cannot change. Elsmar proved that in
           our unity to give ourselves in knowledge and in wisdom we can conquer our prob-
           lems and difficulties in quality administration for the sake of helping brothers,
           neighbors and foreigners in taking up the shield (Sirach 37:5). We are yet to meet
           those in the flesh but it may not make a difference to the end-result; Elsmar made it
           possible. Thanks to the leadership and the inception of the seed that started it all.
           God bless to all.
           Sincerely,
           Ricky Abreu (Re: 2 Chronicles 1:11)



                   Andy Nichols
           August 10, 2015 at 6:55 am


           The Phoenix has risen! http://www.qualityforumonline.com/forum/index.php
           Join us – many familiar faces and knowledge, without the rants!



                   Claudia Bach 
           August 20, 2015 at 10:38 am


           Today I posted a review of the Replacements for Elsmar Cove. I know you’ll want to
           take a look at the forums that have been set up to help you with those quality ques-
           tions you used to take to Elsmar Cove! Here’s the link:
           http://standardsforum.com/replacements-for-elsmar-cove/
           Thanks,
           Claudia




http://standardsforum.com/elsmar-cove-is-closed/                                                     Page 15 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 16 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              187910:39 PM

                   Joshua Marcus
           August 20, 2015 at 1:57 pm


           Elsmar Cove is a huge loss to us all, but I’m glad there are so many replacements pop-
           ping up to help quality professionals speak openly and work through issues on the
           forums. looking forward to what the future will hold.



                   Sushil Kumar
           August 28, 2015 at 11:38 pm


           Very bad news. It was a very helpful site which played a roll of tutor for solving any
           type of queries. I could not find any alternate of this site.



                   Bill Potter
           September 3, 2015 at 2:43 pm


           I was introduced to the Elsmar Cove as a SAP site lead back in 2006. As a career sup-
           ply chain professional, I counted on it for no-nonsense discourse on quality ques-
           tions I came across. I am very saddened to find it gone and look forward to the next
           opportunity to learn from quality professionals.



                   Shimon
           September 15, 2015 at 9:07 am


           Yes, it is a shame… so much so that I decided to try to setup a new forum in the same
           spirit of Elsmar.


           If you miss this forum and are willing to help out please join me in http://ra-
           fellowship.com


           Thanks & see ya,
           Shimon



http://standardsforum.com/elsmar-cove-is-closed/                                                    Page 16 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 17 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              188010:39 PM


                   Sivakama Sundaram
           September 16, 2015 at 12:29 am


           Very Sorry to hear about the closure of Elsmar.com website.
           It was my first port of call to clarify any doubt in Quality domain :-(.
           Thanks to Marc for the excellent initiative.


           regards


           Siva



                   Brian Hunt
           September 25, 2015 at 12:16 am


           Elsmar Cove has been my first port of call for informed comment on quality matters.
           That vast pool of knowledge is now not available.


           Good luck to the alternative sites that are springing up – you have a hard act to
           follow.


           Marc – thanks for creating something of real and now much missed value.



                   Claudia Bach
           May 12, 2016 at 8:20 am


           Good news everyone! Elsmar Cove is back. It’s now owned by Peachfarm Internet
           Properties and you’ll find it at http://elsmar.com/Forums/index.php


           Since there’s been a lot of litigation associated with the Cove, I won’t have much
           news for you short term. But be on the lookout for future posts with more details
           when the information becomes public.




http://standardsforum.com/elsmar-cove-is-closed/                                                 Page 17 of 18
        Case 8:15-cv-00011-TPB-CPT Document 160-11 Filed 05/27/20 Page 18 of 18 PageID5/25/20,
Elsmar Cove is closed! - Document Center's Standards Forum                              188110:39 PM

                   shelley mansker
           February 5, 2018 at 12:51 pm


           I just saw that the site has been closed – very disappointing. I’ve been using it for
           years. I hope the founder knows how much he has helped many of us. Boo Hiss to
           whomever caused the need to shut it down.



                   Claudia Bach 
           June 26, 2018 at 12:25 pm


           It’s back up now!
           Claudia




           Proudly powered by WordPress




http://standardsforum.com/elsmar-cove-is-closed/                                                   Page 18 of 18
